Citation Nr: 1642536	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973 in the United States Air Force.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in July 2016.  A hearing of the transcript is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In an April 2010 rating decision, the AOJ continued noncompensable ratings for the Veteran's service-connected bilateral hearing loss and tinnitus.  In August 2010, he submitted a Notice of Disagreement (NOD) "of both issues."  In a January 2015 rating decision, the AOJ increased the evaluation of tinnitus to 10 percent.  The AOJ indicated that it had made the decision "pertaining to an issue which is sympathetically interpreted to be part of [the Veteran's] substantive appeal."  However, the AOJ has not issued a Statement of the Case (SOC) addressing the tinnitus claim.  Rather, the Veteran's substantive appeal was in response to a February 2012 SOC that only addressed his hearing loss claim.  The January 2015 Supplement SOC (SSOC) also did not address his tinnitus claim.  Because the NOD with the evaluation of tinnitus remains unprocessed, a remand is necessary for issuance of an SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

In addition, during the Board hearing the Veteran testified that his hearing had worsened since his last VA examination in October 2012, and he requested another examination.  See Hrg. Tr. at 7-8.  Therefore, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, the Board notes that a VA examination was conducted in February 2010; however, a copy of the examination report is not in the Veteran's claims file in VBMS.  Therefore, on remand, the AOJ should obtain a copy of the February 2010 examination report and associate with the Veteran's claims file in VBMS.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing entitlement to an increased rating for tinnitus.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  A copy of the February 2010 VA examination should also be associated with the Veteran's claims file in VBMS.  

3.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file. He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




